Exhibit 10.4

EXECUTION COPY

CONSULTING AGREEMENT

Agreement made this 18th day of July, 2017 by and between BARNES & NOBLE, INC.,
a Delaware limited liability company having its principal place of business at
122 Fifth Avenue, New York, New York 10011 (“B&N”), and David Deason, having a
principal place of business at                                          
(“Consultant”).

1. Scope of Work. All work to be performed by Consultant shall be documented in
a Statement of Work (“SOW”) signed by each party, which SOW shall be
incorporated into and become part of this Agreement (such work, collectively,
the “Services”). SOWs will be substantially in the form attached hereto as
Exhibit 1 and will be numbered sequentially for identification. Consultant will
use Consultant’s own hardware and property for all work related to this project.
In the event that B&N delivers any hardware or property to Consultant in order
for Consultant to use in connection with the provision of the Services (for
example, laptop, e-reader, badge, or other devices, or property), then
Consultant will return said hardware and property to B&N the earlier of upon
request or the termination of this Agreement.

2. Compensation/Expenses. B&N shall pay Consultant for Services as requested by
B&N and rendered by Consultant as set forth on the SOW. Both time and materials
and fixed price SOWs may be entered into hereunder. B&N shall also reimburse
Consultant for travel (except local commuting) and other reasonable and
necessary out-of-pocket expenses incurred by or on behalf of Consultant in
connection with the Services performed hereunder; however, out of the ordinary
course expenses shall be subject to prior written approval by B&N. Consultant
shall provide reasonable documentation to employer regarding any expenses.
Consultant is responsible for all taxes on compensation related to this
Agreement.

3. Invoices/Payment. Consultant shall furnish B&N with invoices itemizing in
reasonable detail the Services performed, time spent, and amount owed for fees
and expenses. B&N agrees to pay Consultant within 30 days after receipt of each
invoice except for any disputed invoices and both parties agree to work in good
faith to endeavor to resolve any such disputes. B&N reserves the right not to
pay any invoice that fails to comply with these requirements.

4. Personnel. The Services shall be performed by Consultant personally and not
subcontracted.

5. Proprietary Rights. B&N shall own all right, title and interest in and to the
documents, information, ideas, techniques, inventions, processes and materials
created by Consultant in connection with the performance of Services under this
Agreement or arising from such Services (collectively, “Works”). Consultant
hereby automatically assigns to B&N, at the time of creation of the Works and
without any requirement of further consideration, all right, title and interest
(including all patent rights, copyrights, trade secrets and other intellectual
property rights in and to such Works). To the extent possible, such Works shall
be considered a “work made for hire” for B&N within the meaning of Title 17 of
the United States Code. Consultant agrees to fully cooperate with B&N to enable
B&N to obtain patent, trademark, service mark and/or trade name registration or
copyright protection therefor and to otherwise protect B&N’s rights in the Works
including without limitation execution and delivery of instruments of
conveyance, as may be appropriate to give full and proper effect to such
assignment. Nothing herein shall be construed to restrict, impair or deprive
Consultant of any of its rights or proprietary interest in technology or
products that existed prior to and/or independent of the performance of services
or provision of materials under any SOW.

6. Confidentiality. In connection with the Services to be performed hereunder,
B&N may disclose technical, financial, business or other information which is
confidential, proprietary and constitutes valuable trade secrets of B&N.
Consultant will use such information solely for the purposes of performing
Services in accordance with this Agreement. Consultant will hold all such
information and all information generated in performance of the Services in
strict confidence indefinitely (even beyond the term and termination of this
Agreement) and will not disclose such information without prior authorization
from B&N’s Chief Executive Officer, CFO, or the General Counsel. Consultant
shall not use the name or any trademark of B&N in any manner, including, without
limitation, in any press release or other advertising materials, without the
prior written consent of B&N.

7. Warranties. Consultant warrants that he/she is not bound by any agreement
with any current or former employer or other party that would prevent him/her
from fully performing hereunder. Consultant further warrants that neither
Services performed hereunder nor Works produced hereunder will infringe or
otherwise violate the legal rights of any party, and warrants that his/her
performance of the Services shall comply with all applicable laws and
regulations. Consultant warrants



--------------------------------------------------------------------------------

that all Services will be performed in a competent, professional, and
workmanlike manner. Consultant warrants that he/she is authorized to perform
Services in the United States. Consultant will defend, indemnify and hold B&N
harmless against and from all claims, damages, injuries, cost, expenses and
losses arising out of Consultant’s breach of a breach of the obligations of
Confidentiality in paragraph 6, as well as the Warranties in this paragraph 7.

8. Term. This Agreement shall become effective as of the date first shown above
and will continue in full force and effect for one year unless and until
terminated as provided hereunder; provided that the term of each SOW shall be
listed thereon. Unless explicitly set forth to the contrary in any SOW, B&N may,
at its sole option, terminate this Agreement or any SOW, or any portion thereof,
upon giving five (5) business days written notice to Consultant. Upon receipt of
such notice, Consultant shall advise B&N of the extent to which performance has
been completed through such date, and collect and deliver to B&N whatever work
product then exists in the manner requested by B&N, but in no event later than
ten (10) business days from such notice. Consultant shall be paid for all work
performed through the date of termination. If B&N, in advance of services
performed, has made any advanced payments to Consultant, Consultant shall refund
B&N in respect of such services that have not been performed by Consultant. Upon
termination or completion of performance, or at any time prior thereto upon
B&N’s request, Consultant shall return to B&N all documentary information or
materials, including all copies in all medium, received from B&N or generated by
Consultant during the term of this Agreement in performance of the Services.

9. Independent Contractor. Consultant is an independent contractor and nothing
contained herein shall be deemed to make him/her an employee of B&N. Consultant
does not have the authority to represent or bind B&N in any manner and agrees
not to hold him/herself out as having that authority. Consultant is not entitled
to participate in any of the Company’s benefits plans, and expressly waives such
participation, even if his/her employment is reclassified by any government
agency or agency or court.

10. Governing Law/Severability. This Agreement shall be governed by the laws of
the State of New York. If any provision of this Agreement is determined to be
invalid or unenforceable by a court of competent jurisdiction, such
determination shall not affect the validity or enforceability of any other
provision of this Agreement.

11. Assignment. The rights of Consultant hereunder shall not be assigned or
transferred without B&N’s prior written consent.

12. Entire Agreement. This Agreement sets forth the entire understanding between
the parties and supersedes any oral negotiations and prior writing with respect
to the subject matter hereof. This Agreement may not be amended except in
writing signed by them. The provisions of Paragraphs 5 through 7 will survive
the expiration or termination of this Agreement.

13. Non-Solicit; Non-compete. Without the prior written consent of B&N,
Consultant shall not recruit or hire any employee of B&N who is or has been
assigned to assist or work with any employee of Consultant until one (1) year
after the completion or termination of work on any SOW. Consultant acknowledges
that services performed for B&N may relate to past, present or future
strategies, plans, business activities, methods, processes and/or information
which afford B&N certain competitive or strategic advantages. To further ensure
the protection of B&N’s interests in this regard, Consultant agrees during the
term of this Agreement and for a period of six (6) months thereafter, Consultant
shall not perform or agree to perform services or provide materials or
information, directly or indirectly, for or in support of any Competitor of B&N.
“Competitor” shall mean Amazon.com and any entity whose principal business is
the retail sale of books, including, without limitation, Books a Million. Each
party acknowledges and agrees that, in the event of a breach or threatened
breach of this paragraph 13, the aggrieved party will have no adequate remedy in
damages and, accordingly, shall be entitled to injunctive relief against such
breach or threatened breach; provided, however, that no specification of a
particular legal or equitable remedy shall be construed as a waiver, prohibition
or limitation of any legal or equitable remedies in the event of a breach
hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as if the date
first written above.

 

BARNES & NOBLE, INC.

 

   

CONSULTANT

 

By:

 

 

LOGO [g441989sig-4701.jpg]

 

   

By:

 

 

LOGO [g441989sig-4702.jpg]

 

 

 

Name: Bradley A. Feuer

     

 

Name: David Deason

  Title: Vice President, General Counsel       SS#:
                                     



--------------------------------------------------------------------------------

Statement of Work No. 1

 

Consultant:

  David Deason   

Address:

    

Telephone:

    

Date:

  July 18, 2017   

This Statement of Work is issued pursuant to the Consulting Agreement, dated
July 18, 2017 (“Agreement”) between BARNES & NOBLE, INC. and the above-named
Consultant. Any term not otherwise defined herein, shall have the meaning
specified in the Agreement. Set forth below is a complete description of the
services, deliverables and/or other tasks to be accomplished, milestones /
schedule of services, the charges and/or rates applicable to this SOW and other
mutually agreeable information:

Nature and Scope of Services: David Deason (Consultant) will provide analysis,
review, negotiation, and strategic management for Barnes & Noble’s existing
store portfolio/real estate as well as identifying and developing new store
opportunities. Recommendations for extensions and renewals will be communicated
to appropriate B&N Real Estate contacts, and documentation will be delivered to
Jean Rouda or other Lease Administration contacts for processing as needed. New
store development opportunities will be presented to Demos Parneros (CEO) or the
then current Vice President of Development (or equivalent position) for
approval.

Unless otherwise agreed in writing by the parties, Consultant will provide
services only for the following geographic areas: Texas, Oklahoma, Kansas,
Nebraska, South Dakota, North Dakota, Wyoming, Montana, Colorado, New Mexico,
Arizona, Utah, Idaho, Washington, Oregon, Nevada, California.

In addition David Deason will provide advisory services to the other members of
the B&N Real Estate team as needed and as requested.

Term: Commencing July 18, 2017 and terminating the latter of a) 30 days after
receipt of written notice from either party or b) December 31, 2017.
Notwithstanding any other provision set forth in the Agreement, Consultant shall
be guaranteed payment through December 31, 2017.

Fee: $35,000 monthly (pro-rated for any partial month)

Expenses: Travel expenses related to performing the above services will be
billed to B&N and reimbursed to David Deason in accordance with the terms set
forth in the Consulting Agreement.

COBRA coverage: Consultant’s employment with B&N terminated July 17, 2017. If
Consultant elects COBRA coverage during the term of this SOW following such
termination, B&N shall guarantee Consultant with the subsidized employee COBRA
rate through December 31, 2017

IN WITNESS WHEREOF, the parties hereto have executed this SOW to the Agreement
as of the date first above written.

 

BARNES & NOBLE, INC.       CONSULTANT By:    LOGO [g441989sig-4801.jpg]      
LOGO [g441989sig-4802.jpg]         Name: Bradley A. Feuer       David Deason   
Title: Vice President, General Counsel         